                       1        MONTGOMERY PAEK, ESQ., Bar # 10176
                                Z. KATHRYN BRANSON, ESQ., Bar # 11540
                       2        LITTLER MENDELSON, P.C.
                                3960 Howard Hughes Parkway
                       3        Suite 300
                                Las Vegas, NV 89169-5937
                       4        Telephone:   702.862.8800
                                Fax No.:     702.862.8811
                       5        Email: mpaek@littler.com
                                Email: kbranson@littler.com
                       6
                                Attorneys for Defendant
                       7        AMERIPRISE FINANCIAL, INC.
                       8
                                                                 UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               DANIELLE O’NEILL, individually,
                    12
                                                    Plaintiff,                 Case No. 2:19-cv-02233-JAD-EJY
                    13
                               vs.                                             [PROPOSED] STIPULATION AND ORDER
                    14                                                         TO CONTINUE DEADLINE RE FILING
                               AMERIPRISE FINANCIAL, INC., a                   RESPONSIVE PLEADING TO AMENDED
                    15         Delaware Corporation, a Delaware                COMPLAINT (ECF No. 12)
                               Corporation,
                    16
                                                    Defendant.
                    17

                    18
                                       Plaintiff DANIELLE O’NEILL (“Plaintiff”) and Defendant AMERIPRISE FINANCIAL,
                    19
                                INC. (“Defendant”), by and through their respective counsel of record, hereby stipulate and
                    20
                                agree that Defendant shall have one (1) additional week to file its responsive pleading to
                    21
                                Plaintiff’s First Amended Complaint (ECF No. 12), which Amended Complaint was filed and
                    22
                                served on March 25, 2020 (ECF No. 12). The parties make this request due to scheduling
                    23
                                conflicts and need for additional time to investigate the allegations in the Amended Complaint in
                    24
                                order to respond.
                    25
                                       Defendant filed a Motion for Partial Dismissal of Plaintiff’s Complaint (ECF No. 10).
                    26
                                Plaintiff filed an Amended Complaint on March 25, 2020 (ECF No. 12). The Motion for Partial
                    27
                                Dismissal was denied as moot by the Court on March 27, 2020 (ECF No. 14).
                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                       1                  If the requested extension is granted, Defendant will file its response to Plaintiff’s
                       2        Complaint on April 15, 2020.
                       3                This is the first request for an extension of time to file a responsive pleading to Plaintiff’s
                       4       Amended Complaint made by the parties and the parties make this request in good faith and not for
                       5       the purpose of delay.
                       6        Dated: March 30, 2020                           Dated: March 30, 2020
                       7       Respectfully submitted,                         Respectfully submitted,
                       8

                       9       /s/ Andre M. Lagomarsino, Esq._____
                                                                              MONTGOMERY PAEK, ESQ.
                               ANDRE M. LAGOMARSINO, ESQ.                     Z. KATHRYN BRANSON, ESQ.
                    10         LAGOMARSINO LAW                                LITTLER MENDELSON, P.C.
                    11         Attorney for Plaintiff                          Attorneys for Defendants
                    12
                                                                               ORDER
                    13

                    14                                                         IT IS SO ORDERED.

                    15                                                         Dated: March 31, 2020.
                    16

                    17
                                                                               _______________________________________
                    18                                                         UNITED STATES MAGISTRATE JUDGE
                    19         4843-7827-3976.1 057419.1006

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
                                                                                 2.
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
